Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in an interview with Melvin Chan on 13 May 2021.

	The application has been amended as follows:

In the Claims
Please replace claim 18 with the one below:
18. A system comprising: 
a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: 
a first computing device, comprising a display, a user input interface, and a first software application program comprising code executable on a processor of the first computing device, 
wherein the first software application program comprises code to receive a first user selection through the user input interface of a base template from a plurality of base templates for a garment to manufacture using the system, code to receive a second user selection through the user input interface of a pattern from a plurality of base templates for the garment to manufacture, and code to generate a preview image on the display of the selected base template and the selected pattern such that an appearance of the preview image is representative of the garment after manufacture; and 
a laser device, comprising a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head, and a first memory to receive a laser input file from a second memory that is external to the laser device, wherein the laser input file is representative of the selected base template and the selected pattern that is used in the manufacture of the garment, 
via the laser head, a laser beam is emitted through the laser beam output and is 
during manufacture of the garment, based on the laser input file in the first memory, the laser device will direct the laser beam to create the selected pattern on an outer surface of a garment, corresponding to the selected base template, that is placed on the workpiece surface; 
a side opening on a first side of the first intermodal shipping container, wherein the side opening extends in the first direction and third direction, wherein via the side opening, the laser device is accessible; and 
a second intermodal shipping container having the same dimensions as the first intermodal shipping container, wherein the second intermodal shipping container comprises: 
a water tank, comprising a tank input and a tank output; 
a water treatment device, comprising a water treatment input and a water treatment output, wherein the water treatment output is coupled to the tank input; 
a washing machine, comprising a washer input and a washer output, wherein the washer input is coupled to the tank output and the washer output is coupled to the water treatment input, 
the washing machine comprises washing cycle to wash the garment having a pattern created by a laser on its outer surface, 
water used in washing the garment having a pattern created by a laser on its outer surface is output through the washer output and input through the water treatment input to the water treatment device, where the water is treated, and the treated water is output through the water treatment output and input via the tank input to the water tank to store the treated water for use in subsequent washing cycles at the washing machine, 
a dryer comprising a drying cycle to dry the washed garment having the pattern created by a laser on its outer surface from the washing machine, wherein after drying, the garment has an appearance that resembles the preview image generated by the software application program; 
a side opening on a first side of the second intermodal shipping container, wherein the side opening extends in the first direction and third direction, wherein via the side opening of the second intermodal shipping container, the washing machine is accessible, and 
the first intermodal shipping container is positioned with respect to the second intermodal shipping container such that the side opening of the first intermodal shipping container is across from the side opening of the second intermodal shipping container.

Reasons for Allowance
Claims 1-31 are allowable. The following is an examiner’s statement of reasons for allowance:

Non-Obviousness



	The prior art neither anticipates nor fairly and reasonably renders obvious the system of claim 1, comprising: a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: a first computing device, comprising a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device, wherein the software application program comprises code to receive a first user selection through the user input interface of a base template from a plurality of base templates for a garment to manufacture using the system, code to receive a second user selection through the user input interface of a pattern from a plurality of patterns for the garment to manufacture, and code to generate a preview image on the display of the selected base template and the selected pattern such that an appearance of the preview image is representative of the garment after manufacture; and a laser device, comprising a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head, and a first memory to receive a laser input file associated with the selected pattern selected at the first computing device, wherein via the laser head, a laser beam is emitted through the laser beam output and is capable of striking a plurality of positions of the workpiece surface, and during manufacture of the garment, based on the laser input file in the first memory, the laser device will direct the laser beam to create the selected pattern on an outer surface of a garment, corresponding to the selected base template, that is placed on the workpiece surface.

Costin Jr et al (US 20160263928 A1), hereinafter Costin, teaches a system for treatment of fabric using a laser (Abstract). A user selects a pattern to be processed onto the fabric [0049-0050]. After selecting a pattern to be treated onto the fabric, the user may preview what the pattern will look like before the fabric treatment is performed. 
However, Costin does not teach or suggest the system being contained within a shipping container, and does not teach at least the selection of a template for a garment, and the preview showing the selected template with the selected pattern. Rather, Costin focuses on the fabric itself, with reference to paragraph [0154], a layout of the fabric into elements for a garment, while done virtually, is preformed after previewing of the pattern, and after some fabric treatment has already begun. Therefore, Costin does not teach at least a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: a first computing device, comprising a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device, wherein the software application program comprises code to receive a first user selection through the user input interface of a base template from a plurality of base templates for a garment to manufacture using the system, code to receive a second user selection through the user input interface of a pattern from a plurality of patterns for the garment to manufacture, and code to generate a preview image on the display of the selected base template and the selected pattern such that an appearance of the preview image is representative of the garment after manufacture; and during manufacture of the garment, based on the laser input file in the first memory, the laser device will direct the laser beam to create the selected pattern on an outer surface of a garment, corresponding to the selected base template, that is placed on the workpiece surface.

Pfannenstiel et al (US 20180084794 A1), hereinafter Pfannenstiel, teaches a self-contained modular unit for the processing of products (Abstract). The unit may be a commercial shipping container, and may be divided into more than one room, with electronics and plumbing [0035-0036]. The container illustrated in Figure 1 is a 40-foot container [0040], a measurement understood to be in accordance with the ISO standards. 
a first computing device, comprising a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device, wherein the software application program comprises code to receive a first user selection through the user input interface of a base template from a plurality of base templates for a garment to manufacture using the system, code to receive a second user selection through the user input interface of a pattern from a plurality of patterns for the garment to manufacture, and code to generate a preview image on the display of the selected base template and the selected pattern such that an appearance of the preview image is representative of the garment after manufacture; and a laser device, comprising a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head, and a first memory to receive a laser input file associated with the selected pattern selected at the first computing device, wherein via the laser head, a laser beam is emitted through the laser beam output and is capable of striking a plurality of positions of the workpiece surface, and during manufacture of the garment, based on the laser input file in the first memory, the laser device will direct the laser beam to create the selected pattern on an outer surface of a garment, corresponding to the selected base template, that is placed on the workpiece surface.

Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.

The prior art neither anticipates nor fairly and reasonably renders obvious the system of claim 15, comprising: a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: a first water tank comprising a first input port and a first output port; a first hose, a second hose, and a third hose; a water recycling device comprising a second input port and a second output port, wherein the first hose is coupled to the first input port and the second output port; a washing machine comprising a third input port, a third output port, and a washing cycle to wash a garment having a pattern created by a laser on its outer surface, wherein the second hose is coupled to the first output port and the third input port and the third hose is coupled between the third output port and the second input port, and the pattern for the garment was previously selected and previewed on a computing device comprising a display; and a first dryer comprising a drying cycle to dry the washed garment having the pattern created by a laser on its outer surface from the washing machine, wherein after drying, the garment has an appearance that resembles the preview image previously displayed on the computing device.

As in Claim 1, Pfannenstiel teaches a self-contained modular unit for the processing of products (Abstract). The unit may be a commercial shipping container, and may be divided into more than one room, with electronics and plumbing [0035-0036]. The container illustrated in Figure 1 is a 40-foot container [0040], a measurement understood to be in accordance with the ISO standards. The container further may have a water inlet system for supplying water to the system’s plumbing [0069], and may have a washing sink with a water supply [0083]. 
However, Pfannenstiel does not teach or suggest garment treatment or washing capabilities beyond a sink, or specifically disclose the storing of water as opposed to external access to water, and therefore does not teach at least a first water tank comprising a first input port and a first output port; a first hose, a second hose, and a third hose; a water recycling device comprising a second input port and a second output port, wherein the first hose is coupled to the first input port and the second output port; a washing machine comprising a third input port, a third output port, and a washing cycle to wash a garment having a pattern created by a laser on its outer surface, wherein the second hose is coupled to the first output port and the third input port and the third hose is coupled between the third output port and the second input port, and the pattern for the garment was previously selected and previewed on a computing device comprising a display; and a first dryer comprising a drying cycle to dry the washed garment having the pattern created by a laser on its outer surface from the washing machine, wherein after drying, the garment has an appearance that resembles the preview image previously displayed on the computing device.
Costin teaches that treated fabric may be washed or sent through a rinse bath [0150]. Such a washing system can be seen in Figure 17. The fabric processing is performed “to obtain the desired aesthetic look.” [0050]. However, as in Claim 1, Costin does not suggest a shipping container or unit for containing the fabric processing, or a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: a first water tank comprising a first input port and a first output port; a first hose, a second hose, and a third hose; a water recycling device comprising a second input port and a second output port, wherein the first hose is coupled to the first input port and the second output port; a washing machine comprising a third input port, a third output port, wherein the second hose is coupled to the first output port and the third input port and the third hose is coupled between the third output port and the second input port; and a first dryer comprising a drying cycle to dry the washed garment having the pattern created by a laser on its outer surface from the washing machine, wherein after drying, the garment has an appearance that resembles the preview image previously displayed on the computing device.

Geldhof et al (US 2498885 A), hereinafter Geldhof, teaches an automatic cleansing apparatus, including a water reservoir with input and output (Col. 4, lines 47-66), hoses connecting between the inputs and outputs of each subsystem (Col. 4, lines 21-24/59-66, Figures 1-4), a hose for transferring water from the reservoir into the container of the washing machine (Col. 4, lines 60-66), a washing machine and drying machine for clothing (Col. 4, lines 1-17; Col. 1, lines 7-9), but does not make reference to the washing system being contained within a shipping container or unit, the garment being laser-treated and previewed using a computer device, and does not explicitly teach the water recycling system as claimed. Therefore, Geldhof does not teach or suggest at least a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: a water recycling device comprising a second input port and a second output port, wherein the first hose is coupled to the first input port and the second output port; a washing cycle to wash a garment having a pattern created by a laser on its outer surface, and the pattern for the garment was previously selected and previewed on a computing device comprising a display; the washed garment having the pattern created by a laser on its outer surface from the washing machine, wherein after drying, the garment has an appearance that resembles the preview image previously displayed on the computing device.
-
Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.

Claim 18 recites systems substantially similar to those of Claims 1 and 15, and is similarly allowable on the same basis. 

The prior art neither anticipates nor fairly and reasonably renders obvious the system of claim 25, comprising:
a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions; 
a first divided space within the first intermodal shipping container, wherein the first divided space comprises a first door along a first side of the first intermodal shipping container; 
a second divided space within the first intermodal shipping container, wherein the second divided space is adjacent to the first divided space and separated from the first divided space by a first wall that extends from a second side of the first intermodal shipping container to the first side, and the second divided space comprises a second door along the first side of the first intermodal shipping container, and the second door is different from the first door;
a first computing device, housed in the first divided space, wherein the first computing device comprises a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device, and 
the software application program comprises code to generate a first screen on the display where a user can select through the user input interface a jeans base template from a plurality of jeans base templates for a jeans design of a pair of jeans to be manufactured using the system, a second screen where the user can select a finishing pattern from a plurality of finishing patterns for the jeans design, and a third screen which shows a preview image of the jeans design with selected jeans base template and selected finishing pattern such that the preview image is representative of the jeans after manufacture corresponding to the garment design; 
a laser finishing device, housed in the second divided space, wherein the laser finishing device comprises a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head in the third direction, the first distance is less than the first height of the first intermodal shipping container, and a first memory to store a laser input file associated with the selected finishing pattern selected by the user at the first computing device, 
the laser head of the device comprises a first sweep angle and a second sweep angle, wherein the first sweep angle is different from the second sweep angle, the first sweep angle is larger than the second sweep angle, 
when laser finishing the garment design, a jeans base template corresponding to the selected jeans base template is placed on the workpiece surface in an orientation so that a longer dimension of the jeans base template is along the same direction as the first sweep angle, and a shorter dimension of the jeans base template is along the same direction as the second sweep angle, and the jeans base template remains stationary on the workpiece surface while the laser is sweeping the laser beam output through the first and second sweep angles.
Costin teaches a system for treatment of fabric using a laser (Abstract). A user selects a pattern to be processed onto the fabric [0049-0050]. After selecting a pattern to be treated onto the fabric, the user may preview what the pattern will look like before the fabric treatment is performed. [0114-0115]. As best shown in Figure 2, the fabric is treated by a laser [0052], which is positioned above the fabric workpiece and  uses variable power and movement controllers, such as mirrors, to lase the pattern onto the workpiece [0062-0064]. Costin suggests such a system may have a variety of sweep angles in X- and Y-directions. [0062-0064] See also Figure 2.
a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions; 
a first divided space within the first intermodal shipping container, wherein the first divided space comprises a first door along a first side of the first intermodal shipping container; 
a second divided space within the first intermodal shipping container, wherein the second divided space is adjacent to the first divided space and separated from the first divided space by a first wall that extends from a second side of the first intermodal shipping container to the first side, and the second divided space comprises a second door along the first side of the first intermodal shipping container, and the second door is different from the first door;
the software application program comprises code to generate a first screen on the display where a user can select through the user input interface a jeans base template from a plurality of jeans base templates for a jeans design of a pair of jeans to be manufactured using the system, a second screen where the user can select a finishing pattern from a plurality of finishing patterns for the jeans design, and a third screen which shows a preview image of the jeans design with selected jeans base template and selected finishing pattern such that the preview image is representative of the jeans after manufacture corresponding to the garment design; 
a workpiece surface positioned at a first distance from the laser head in the third direction, the first distance is less than the first height of the first intermodal shipping container, 
when laser finishing the garment design, a jeans base template corresponding to the selected jeans base template is placed on the workpiece surface in an orientation so that a longer dimension of the jeans base template is along the same direction as the first sweep angle, and a shorter dimension of the jeans base template is along the same direction as the second sweep angle, and the jeans base template remains stationary on the workpiece surface while the laser is sweeping the laser beam output through the first and second sweep angles.

Pfannenstiel teaches a self-contained modular unit for the processing of products (Abstract). The unit may be a commercial shipping container, and may be divided into more than one room, with electronics and plumbing [0035-0036]. The container illustrated in Figure 1 is a 40-foot container [0040], a measurement understood to be in accordance with the ISO standards. 
However, the system of Pfannenstiel is used for the processing of food products (Abstract), and does not specifically teach the division of space in the container as claimed, failing to teach or suggest at least 
a first divided space within the first intermodal shipping container, wherein the first divided space comprises a first door along a first side of the first intermodal shipping container; 
a second divided space within the first intermodal shipping container, wherein the second divided space is adjacent to the first divided space and separated from the first divided space by a first wall that extends from a second side of the first intermodal shipping container to the first side, and the second divided space comprises a second door along the first side of the first intermodal shipping container, and the second door is different from the first door;
a first computing device, housed in the first divided space, wherein the first computing device comprises a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device, and 
the software application program comprises code to generate a first screen on the display where a user can select through the user input interface a jeans base template from a plurality of jeans base templates for a jeans design of a pair of jeans to be manufactured using the system, a second screen where the user can select a finishing pattern from a plurality of finishing patterns for the jeans design, and a third screen which shows a preview image of the jeans design with selected jeans base template and selected finishing pattern such that the preview image is representative of the jeans after manufacture corresponding to the garment design; 
a laser finishing device, housed in the second divided space, wherein the laser finishing device comprises a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head in the third direction, the first distance is less than the first height of the first intermodal shipping container, and a first memory to store a laser input file associated with the selected finishing pattern selected by the user at the first computing device, 
the laser head of the device comprises a first sweep angle and a second sweep angle, wherein the first sweep angle is different from the second sweep angle, the first sweep angle is larger than the second sweep angle, 
when laser finishing the garment design, a jeans base template corresponding to the selected jeans base template is placed on the workpiece surface in an orientation so that a longer dimension of the jeans base template is along the same direction as the first sweep angle, and a shorter dimension of the jeans base template is along the same direction as the second sweep angle, and the jeans base template remains stationary on the workpiece surface while the laser is sweeping the laser beam output through the first and second sweep angles.

Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.

At least for their dependence upon allowable claims 1, 15, 18, and 25, claims 22-14, 16-17, 19-20, and 26-31 recite subject matter allowable for sustainably similar reasons to claims 1, 15, 18, and 25, and are allowable over prior art.

Prior Art
	Relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
	Publications such as Clamper (US 7571624 B1), teach a mobile textile treatment system, including washing machines and dry-cleaning systems, with water intake and drain, separated into rooms within a truck’s cargo box, but does not teach the cargo box being an ISO shipping container, and does not teach the specific details of the 

	References such as Hope (US 20090305626 A1), Kilibarda et al (US 8789269 B2), and Suzuki (JP2019138042A) teach manufacturing facilities and systems contained within shipping containers, particularly with one or more rooms. These systems may include sinks and water supplies and electrical systems, and Suzuki includes washing & drying machines, but they do not teach or suggest the laser-treatment of garments or jeans, the computer system for selecting and previewing patterns and templates for a garment, or the specifics of the shipping container as claimed, such as the divided space. 

	Examiner also makes reference to Bell et al (US 20190129603 A1), which teaches aspects of the previewing and laser treatment of garments, but does not suggest the washing/drying, or the system being built in a mobile shipping container. 

	Non-patent literature similarly fails to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
	
While references such as the most relevant prior art, cited above, teach aspects of the limitations in the independent claims, there is not a combination of references which would have been obvious to combine, which would teach a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: 
a first computing device, comprising a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device,
 wherein the software application program comprises code to receive a first user selection through the user input interface of a base template from a plurality of base templates for a garment to manufacture using the system, code to receive a second user selection through the user input interface of a pattern from a plurality of patterns for the garment to manufacture, and code to generate a preview image on the display of the selected base template and the selected pattern such that an appearance of the preview image is representative of the garment after manufacture; and 
a laser device, comprising a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head, and a first memory to receive a laser input file associated with the selected pattern selected at the first computing device, wherein via the laser head, a laser beam is emitted through the laser beam output and is capable of striking a plurality of positions of the workpiece surface, and 
during manufacture of the garment, based on the laser input file in the first memory, the laser device will direct the laser beam to create the selected pattern on an outer surface of a garment, corresponding to the selected base template, that is placed on the workpiece surface, as in Claim 1 or similar limitations as in Claim 18; 

a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions, and the first intermodal shipping container comprises: 
a first water tank comprising a first input port and a first output port;
 a first hose, a second hose, and a third hose; 
a water recycling device comprising a second input port and a second output port, wherein the first hose is coupled to the first input port and the second output port; 
a washing machine comprising a third input port, a third output port, and a washing cycle to wash a garment having a pattern created by a laser on its outer surface, wherein the second hose is coupled to the first output port and the third input port and the third hose is coupled between the third output port and the second input port, and 
the pattern for the garment was previously selected and previewed on a computing device comprising a display; and 
a first dryer comprising a drying cycle to dry the washed garment having the pattern created by a laser on its outer surface from the washing machine, wherein after drying, the garment has an appearance that resembles the preview image previously displayed on the computing device, as in Claim 15; or 

a first intermodal shipping container having a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first and second directions; 
a first divided space within the first intermodal shipping container, wherein the first divided space comprises a first door along a first side of the first intermodal shipping container; 
a second divided space within the first intermodal shipping container, wherein the second divided space is adjacent to the first divided space and separated from the first divided space by a first wall that extends from a second side of the first intermodal shipping container to the first side, and the second divided space comprises a second door along the first side of the first intermodal shipping container, and the second door is different from the first door;
a first computing device, housed in the first divided space, wherein the first computing device comprises a display, a user input interface, and a software application program comprising code executable on a processor of the first computing device, and
the software application program comprises code to generate a first screen on the display where a user can select through the user input interface a jeans base template from a plurality of jeans base templates for a jeans design of a pair of jeans to be manufactured using the system, a second screen where the user can select a finishing pattern from a plurality of finishing patterns for the jeans design, and a third screen which shows a preview image of the jeans design with selected jeans base template and selected finishing pattern such that the preview image is representative of the jeans after manufacture corresponding to the garment design; 
a laser finishing device, housed in the second divided space, wherein the laser finishing device comprises a laser head having a laser beam output, a workpiece surface positioned at a first distance from the laser head in the third direction, the first distance is less than the first height of the first intermodal shipping container, and a first memory to store a laser input file associated with the selected finishing pattern selected by the user at the first computing device, 
the laser head of the device comprises a first sweep angle and a second sweep angle, wherein the first sweep angle is different from the second sweep angle, the first sweep angle is larger than the second sweep angle, 
when laser finishing the garment design, a jeans base template corresponding to the selected jeans base template is placed on the workpiece surface in an orientation so that a longer dimension of the jeans base template is along the same direction as the first sweep angle, and a shorter dimension of the jeans base template is along the same direction as the second sweep angle, and the jeans base template remains stationary on the workpiece surface while the laser is sweeping the laser beam output through the first and second sweep angles, as in Claim 25. 
the combination of limitations as a whole, independent claims 1, 15, and 25, substantially similar claim 18, and dependent claims 2-14, 16-7, 19-20, and 26-31 are allowable over prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684  

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625